Title: To Thomas Jefferson from Thomas Sprogell, 2 January 1809
From: Sprogell, Thomas
To: Jefferson, Thomas


                  
                     Sir, 
                     2d. January 1809
                  
                  I have unfortunately fallen upon a few Native Americans (called Indians) who appear to be in extreem distress I have taken them in and fed—them Upon Application to Major Rogers—have been informed the United States would not pay their expences
                  My Situation is such that it is out of my Power to afford them any further Assistance unless I have some assurance of being paid from the United States. Humanity dictates to me not to turn them out doors untill I receive your Answer. Excuse the freedom I have taken to thus address you on this subject. the result of your Answer will govern my future conduct
                  
                     Thomas Y. Sprogell 
                     
                  
                  
                     NB. 7. in Number
                  
               